NO. 07-03-0369-CR

                          IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL A

                                  JUNE 22, 2004

                       ______________________________


                   McKINLEY ROOSEVELT LEE, APPELLANT

                                         V.

                       THE STATE OF TEXAS, APPELLEE


                     _________________________________

          FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                 NO. 10,278; HONORABLE TOM NEELY, JUDGE

                      _______________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                            MEMORANDUM OPINION


     Following his open plea of guilty, appellant McKinley Roosevelt Lee was convicted

of aggravated robbery and punishment was assessed at 35 years confinement.          In
presenting this appeal, counsel has filed an Anders1 brief in support of a motion to

withdraw. We affirm and grant counsel’s motion to withdraw.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous and without

merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel

has discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. Appellant did not file a response and the State did not favor

us with a brief.


       During the punishment phase the victim testified that on March 15, 2004, at

approximately 7:45 p.m., as she was attempting to get into her car, appellant approached

her, stuck something in her side and said he was going to kill her or take her car. He

grabbed her by the head, threw her into the car beside her car, grabbed her keys, and

drove away in her car. Medical evidence established that the victim sustained serious

bodily injury.


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
       Counsel raises one issue by which he concedes no good faith argument can be

presented to challenge appellant’s plea of guilty and his sentence. A review of the record

establishes that appellant’s plea was knowingly and voluntarily made. Counsel also notes

that appellant had effective representation and thus, no argument can be made under

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Also, the

trial court is vested with a great degree of discretion in imposing an appropriate sentence.

Jackson v. State, 680 S.W.2d 809, 814 (Tex.Cr.App. 1984). If the punishment assessed

is within the statutory range, then it should not be disturbed on appeal. Nunez v. State, 565
S.W.2d 536, 538 (Tex.Cr.App. 1978).         Aggravated robbery is a first degree felony

punishable by imprisonment for life or for any term of not more than 99 years or less than

five years. Tex. Pen. Code Ann. §§ 12.32(a) & 29.03(a)(1) (Vernon 2003). Thus, no error

is presented in the trial court’s assessment of a 35-year sentence.


       We have also made an independent examination of the entire record to determine

whether there are any other arguable grounds which might support this appeal. See Penson

v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We have found no non-

frivolous issues and agree with counsel that the appeal is without merit. Currie v. State, 516
S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                                  Don H. Reavis
                                                    Justice
Do not publish.

                                              3